Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2019

                                     No. 04-19-00101-CV

                                    In re Z.A.F. and Z.R.F.


                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00277
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        This is an appeal from an order terminating appellant’s parental rights to her two
children, Z.A.F. and Z.R.F. Appellant’s court-appointed counsel filed a brief that met the
requirements of Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw. On
August 19, 2019, we issued an opinion affirming the trial court’s termination order and denying
counsel’s motion to withdraw. See In re P.M., 520 S.W.3d 24, 27 n.7 (Tex. 2016) (holding that
counsel appointed in a parental termination case should be permitted to withdraw only for good
cause).

       On September 5, 2019, counsel filed (1) a motion for extension of time to file motions for
rehearing and en banc reconsideration, (2) a motion for rehearing, and (3) a motion for en banc
reconsideration. Additionally, on September 6, 2019, counsel filed a first amended motion to
withdraw.

       The motion requesting an extension of time to file motions for rehearing and en banc
reconsideration is GRANTED. See TEX. R. APP. P. 49.8. However, the motions for rehearing and
en banc reconsideration are HELD IN ABEYANCE.

       Counsel’s first amended motion to withdraw states that a copy of the motion was sent to
appellant. Counsel’s first amended motion to withdraw advises appellant of her right to object to
the motion. Appellant has not filed an objection to the first amended motion to withdraw. We
conclude that counsel’s first amended motion to withdraw establishes good cause for counsel to
be permitted to withdraw from representing appellant. Accordingly, counsel’s first amended
motion to withdraw is GRANTED.
        Appellant was previously determined to be indigent by the trial court, and therefore, is
presumed to remain indigent. See TEX. FAM. CODE ANN. § 107.013. Because we have permitted
appellant’s counsel to withdraw, we must provide for the appointment of new counsel to
represent appellant, who may desire to file a petition for review in the Texas Supreme Court. See
In re P.M., 520 S.W.3d at 28 (“An appellate court must ordinarily refer the matter of
appointment of replacement counsel to the trial court.”). Accordingly, we ABATE this appeal.
We ORDER the trial court, on or before September 25, 2019, to appoint new counsel to
represent appellant on appeal and to promptly inform new counsel of the appointment. We
further ORDER the trial court clerk, on or before September 27, 2019, to file a supplemental
clerk’s record containing the trial court’s order appointing new counsel. After this supplemental
clerk’s record is filed, this appeal will be reinstated on this court’s docket.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court